Citation Nr: 0200909	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  99-20 157A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals March 1989 decision which found 
that the veteran had failed to submit a timely substantive 
appeal with a November 1984 rating decision.
     


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The moving party served on active duty from April 1942 to 
April 1946, June 1946 to November 1946, and May 1954 to July 
1956.

This appeal initially arose from an August 2000 decision by 
the Board of Veterans' Appeals (Board) that held that a March 
1989 decision by the Board did not contain CUE.  The moving 
party appealed that determination to the United States Court 
of Appeals for Veterans Claims (Court). 

In August 2001, the Secretary of VA submitted Appellee's 
Motion For Remand And To Stay Further Proceedings.  The 
Secretary noted that subsequent to the Board decision on 
appeal, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decided Disabled American Veterans 
et. al. v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  In 
September 2001, the moving party submitted a motion in 
response, seeking a decision by the Court on the merits.  In 
an October 2001 order, the Court vacated the Board's August 
2000 decision and remanded the matter for readjudication.  
The Court cited Kutcherousky v. West, 12 Vet. App. 369 (1999) 
for the proposition that the moving party is free to submit 
additional evidence and argument on remand.


FINDINGS OF FACT

1.  In March 1989, the Board issued a decision in which it 
concluded that the moving party failed to file a timely 
substantive appeal with a November 1984 rating decision 
denying service connection for a right knee disability, low 
back strain, and residuals of a left foot injury, and 
continuing the 10 percent evaluation assigned for service-
connected residuals of a left knee injury.

2.  The correct facts were before the Board in March 1989 and 
the Board's decision was supported by the evidence then of 
record, and it is not shown that the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied.



CONCLUSION OF LAW

The Board's March 1989 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
20.1400-20.1411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As a preliminary matter, the Board notes that during the 
pendency of the moving party's motion, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
was enacted.  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the Court held that the VCAA was not applicable to motions 
alleging CUE in decisions of the Board.  Accordingly, the 
Board finds that the VCAA is not applicable to this motion as 
a matter of law.  

Turning to the relevant procedural history of the instant 
claim, a November 1984 rating decision denied service 
connection for a right knee disability, low back strain, and 
residuals of a left foot injury, and continued the 10 percent 
evaluation assigned for service-connected residuals of a left 
knee injury.  The moving party filed a notice of disagreement 
(NOD) with this decision in December 1984.  Consequently, the 
RO issued a Statement of the Case in February 1985, and 
attached a substantive appeal (VA Form 1-9) for the moving 
party to complete and return.

In February 1988 correspondence, the moving party requested 
that the RO advise him of the status of his appeal.  In 
correspondence dated later that same month, the RO responded 
that he had failed to file a timely substantive appeal, and 
the November 1984 rating decision had become final.  

In March 1988, the veteran submitted a photocopy of a VA Form 
1-9 substantive appeal bearing his signature and dated March 
1, 1985.  The photocopied substantive appeal does not bear 
any date-stamp showing when or if the original was received 
by VA.  

A June 1988 rating decision concluded that the moving party 
did not file a timely substantive appeal with the November 
1984 rating decision.  In a March 1989 decision, the Board 
determined that the moving party failed to file a timely 
substantive appeal with the November 1984 rating decision.  
As it was therefore without jurisdiction, the Board dismissed 
the veteran's claim.  

From September 1996 to April 1997, the veteran submitted 
several pieces of correspondence to the RO alleging CUE in 
the March 1989 Board decision.  At that time, a claim of CUE 
was not available with respect to a decision of the Board.  
See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Under the 
provisions of Public Law No. 105-111, however, a claimant may 
now raise a CUE claim with respect to a prior Board decision.  
See Public Law No. 105-111, 111 Stat. 2271 (Nov. 21, 1997); 
38 U.S.C.A. § 7111.  Pursuant to VAOPGCPREC 1-98, an opinion 
of the VA General Counsel, the Board's new authority applies 
to any claim pending on or filed after the date of enactment 
of the statute, November 21, 1997.

In May 1998, the moving party filed a motion alleging CUE in 
the March 1989 Board decision.  Therein, he again maintained 
that in December 1984 he had filed a notice of disagreement 
with the November 1984 rating decision, and had perfected his 
appeal by submitting a substantive appeal in March 1985.

In the introduction section of a June 1998 Board remand, the 
moving party was informed that the Board was engaged in 
promulgating regulations regarding revision of prior Board 
decisions on the grounds of CUE, and had decided to defer 
determinations on all such requests until these regulations 
had been finalized.

In a letter to the moving party dated in February 2000, the 
Board identified the law and regulations governing CUE.  The 
Board strongly urged the moving party to carefully review 
these provisions and to obtain representation.

Legal Analysis

The Board notes that while the law vests the Board with 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision, the shape and expanse of that 
review is controlled by statute and regulations.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 20.1404(b), 
the motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  See Disabled American 
Veterans et. al. v. Gober, supra. 

As noted by the Secretary's August 2001 motion for a remand, 
section 1404(b) was addressed by the Federal Circuit in 
Disabled American Veterans et. al. v. Gober, supra.  In that 
determination the Federal Circuit noted that the last 
sentence of Rule 1404(b) provided that:  "Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be denied."  The Federal Circuit found that the effect 
of this last sentence, in conjunction with Rule 1409(c) 
(which provides that once there is a final decision on a CUE 
motion, subsequent motions relating to that Board decision on 
that issue will be dismissed with prejudice) would be to 
shield from CUE review any issue that was subject of a CUE 
motion that is "denied" because the motion did not comply 
with the pleadings requirements of Rule 1404(b).  As a 
result, the Board would never decide a particular CUE claim 
on the merits as required in 38 U.S.C.A. § 7111(e), not 
because the claimant failed to establish, substantively, his 
CUE claim, but because of pleading defects.  The Federal 
Circuit then invalidated the last sentence of Rule 1404(b); 
however, it upheld the other provisions of Rule 1404(b).  Id. 
at 698-99.

Although the Federal Circuit did not expressly state what the 
Board must do in such circumstances, the effect of this 
ruling was apparently to require that the Board dismiss 
without prejudice to refiling motions that fail to meet the 
minimum ministerial or pleading requirements set forth in 
Rule 1404.  Indeed, VA subsequently published an interim 
final rule effective on July 21, 2001, revising Rule 1404(b) 
to provide that motions that fail to comply with the pleading 
requirements for stating a CUE claim "shall be dismissed 
without prejudice to refilling under this subpart."  The 
Board can identify nothing in the decision of the Federal 
Circuit that fairly can be construed as mandating that the 
Board decide on the merits a CUE motion notwithstanding its 
failure to meet minimum ministerial or pleading requirements.  
Quite the contrary, the Federal Circuit was at pains to 
foreclose the danger that defective pleadings would forfeit 
the moving party's opportunity to obtain a decision on the 
merits of a CUE claim.

In this context, the Board finds the more general language 
employed by the Federal Circuit in its "Conclusion" that 
speaks broadly of invalidating Rule 1404(b) and mentions the 
provisions in 38 U.S.C.A. § 7111(e) that the Board decide a 
CUE claim on the merits (Id. at 704), must be read in light 
of the specific discussion in the body of the decision at 
pages 698-99 which demonstrates the Federal Circuit's holding 
is much more limited.  Accordingly, the revision of Rule 
1404(b), leaving its other provisions intact, is consistent 
with the Federal Circuit's decision.  

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a)  General.  Clear and unmistakable error 
is a very specific and rare kind of error. It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.

(b)  Record to be reviewed.  (1)  General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2)  Special rule for 
Board decisions issued on or after July 21, 
1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could reasonably 
be expected to be part of the record.

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.  (1)  Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in 
a Board decision.  (2)  Duty to assist.  The 
Secretary's failure to fulfill the duty to 
assist.  (3)  Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).  See Disabled American Veterans et. al. 
v. Gober, supra.

Based on a thorough review of the evidence, the Board finds 
that the moving party has set forth an allegation of CUE in a 
clear and specific manner.  Thus, his allegations satisfy the 
sufficiency criteria set forth in section 20.1404(b).  As a 
result, the Federal Circuit's decision in Disabled American 
Veterans et. al. v. Gober, supra, is not applicable to this 
claim and the Board will proceed to address the merits of the 
moving party's CUE claim.

The Board appreciates that the moving party does not agree 
with conclusion the Board reached in March 1989.  
Nevertheless, the determinative question in this matter is 
not whether the moving party agrees with the Board's weighing 
or evaluation of the facts then of record, but whether the 
correct facts, as they were known at the time, were before 
the Board and whether the statutory or regulatory provisions 
extant at the time were correctly applied.  38 C.F.R. 
§ 20.1403(d)(3).

Neither the moving party nor his representative has 
articulated any specific basis for a finding of an error that 
would have changed the result of the March 1989 Board 
decision.  In November 1999 correspondence, the moving party 
maintained that he had filed a timely substantive appeal and 
that the Board had acted on "false and misleading 
information" supplied by the RO.  He referred to statements 
from service officers supporting his assertion that he 
submitted a timely substantive appeal.  The representative 
maintains the Board committed CUE "by failing to accepting 
[the moving party's] photocopy of the VA Form 9 dated March 
1, 1985."  These arguments constitute nothing more than a 
disagreement with how the evidence was evaluated, that by law 
cannot rise to the level of CUE.  38 C.F.R. § 1403(d)(3).  
The lack of a copy of VA Form 1-9, date stamped as received 
in a timely manner, in the claims folder standing alone 
defeats the claim of CUE, since it is not undebatable that 
all the evidence favored the claim.  The assertions submitted 
in this matter amount to no more than a request for the Board 
to readjudicate the claim on the merits; that is precisely 
not the purpose of CUE.

In correspondence dated in March 2000, the moving party's 
representative asserted that it was CUE for the Board to fail 
to grant the hearing the moving party had requested on the 
photocopy of the VA Form 1-9.  The Board must point out that 
the photocopy was presented as correspondence in connection 
with a claim adjudicated in 1984.  It was not a VA Form 1-9 
submitted in connection with the claim pending before the 
Board in 1989 that involved a claim as to the timeliness of 
the substantive appeal.  Therefore, the failure of the Board 
to treat a request for a hearing in an untimely filed 
pleading in another claim as a request for a hearing in the 
claim then pending before the Board did not constitute CUE.

In this context, the Board also notes that in a May 1988 
statement the moving party specifically canceled a scheduled 
hearing on the claim then pending before the Board.  He 
expressed confusion as to why such a hearing had been 
scheduled since he reported that he had made "no current 
request."  He commented that he believed the hearing may have 
been scheduled based on the request on the March 1985 
photocopy of a VA Form 1-9, but he stated his situation had 
changed "drastically for the worse" since then.  He reported 
he was confined to a wheelchair and unable to travel even to 
the regional office in California.  He stated he wished to 
have a "hearing" in Washington D.C. where his representative 
"would be present and represent me."  The RO annotated an 
administrative document to show it interpreted this statement 
as indicating the veteran had canceled his hearing request.  
His representative completed an "informal hearing 
presentation" in support of the claim before the Board.  
Accordingly, it was not undebatable that the veteran had a 
pending and unhonored request for a personal hearing 
concerning the appellate issue decided by the Board in March 
1989.

In his pleadings to the Court, the moving party essentially 
repeated his earlier arguments.  He maintained that his 
service organization representative in a VA Form 1-646 dated 
7/11/88 reported that he had located the original Form 1-9, 
not date stamped, in the veteran's claims folder.  The Board 
has reviewed the VA Form 1-646 dated 7/11/88 and signed by 
the service organization representative specifically 
identified by the moving party.  The Board finds this 
document contains no statement to the effect reported by the 
moving party.  The service officer stated only that the "1-9 
of record is dated March 1, 1985 and bears no date stamp."  
The record does show a VA Form 1-9, dated March 1, 1995.  It 
is not date stamped as received by VA.  It is filed after the 
RO notified the claimant in February 1988 that no timely 
substantive appeal had been filed.  Its presence and location 
in the claims folder is not indisputable evidence that it was 
received timely.  The moving party's firm conviction that his 
VA Form 1-9 was timely filed but mishandled by the RO, or 
that the original document was removed from his claims 
folder, does not rise to the level of indisputable evidence 
that this is so.  Where the folder lacks the original 
document date stamped as received by VA, arguments as to 
whether or not such a document was filed, whether the 
document was received by VA but not date stamped, or whether 
the original was removed from the claims folder, can rise no 
higher than a dispute as to how evidence should be weighed 
and evaluated.  This can not constitute CUE of fact since all 
the evidence of record does not indisputably point solely in 
one direction.    

The moving party further referred to a report by his service 
organization representative dated December 15, 1988 that 
"clearly outlines a long history of mishandling by the 
[RO]."  The Board has reviewed the December 15, 1988, 
statement from the service organization representative 
identified by the moving party.  That statement maintains 
that the irregularities in handling the veteran's claim 
include the lack of a VA date stamp on a NOD dated December 
7, 1984, from the moving party.  Examination of the record 
shows two copies of the document in question.  One, 
apparently the original, contains a date stamp of December 
10, 1984, by the service organization.  A second version, 
apparently a copy, is marked with a VA date stamp of December 
11, 1984, that has cross marks in ink over the date stamp.  
The record also contains a memorandum from the service 
organization to the rating board dated December 13, 1984, and 
date stamped as received by the RO on December 18, 1984.  
This memorandum states that the moving party requested the 
service organization's assistance in filing a notice of 
disagreement with the November 1984 rating action.  The 
statement of the case mailed February 5, 1985, shows the date 
of receipt of a notice of disagreement as December 18, 1984.  
In other words, the claims folder contained two documents 
date stamped as received by VA on December 11 and 18, 1984, 
that could stand as NODs with regard to the rating action in 
question.  The fact the RO identified the later of the two 
from the service organization as the NOD in the statement of 
the case does not by any means demonstrate beyond reasonable 
dispute that the RO grossly mishandled the moving party's 
appeal and must have received a timely substantive appeal and 
failed to properly date stamp or file it.  The Board finds 
the service officer's statement and the accompanying 
documents also fail to constitute indisputable evidence, 
about which reasonable minds could not differ, that the 
veteran's VA Form 1-9, dated March 1985 was timely filed with 
the RO.  At most, the service officer's arguments rise no 
higher than urging the fact finder to draw inferences from 
the record.  Whether or not inferences should be drawn from 
the facts is manifestly an exercise in weighing and 
evaluating the evidence.     

Nothing in this determination is designed to express doubt 
about the good faith of the moving party in advancing his 
claim of CUE.  The Board does not question the sincerity of 
the veteran's conviction that he timely filed a substantive 
appeal in 1985.  Under the governing law and regulations, 
allegations only disputing how the Board weighed or evaluated 
the evidence before it, or argue on the basis of evidence not 
of record at the time of those Board decisions, cannot rise 
to the level of CUE as a matter of law.  38 C.F.R. 
§§ 20.1403(b), (d)(3), 20.1404.  Allegations of CUE made on 
these bases are subject to denial.

As noted above, the Court's October 2001 order cited 
Kutcherousky, 12 Vet. App. at 369, for the proposition that 
the moving party is free to submit additional argument or 
evidence on remand.  Clearly, the moving party was free to 
submit additional argument.  The Board notes, however, that 
Rule 1403(b) provides that the record for review on a CUE 
motion will be the record that existed when the Board 
decision was made.  Rule 1405 provides that generally no new 
evidence will be considered in connection with the 
disposition of a CUE motion.  Rule 1405 permits the Board to 
use various agencies of original jurisdiction to assure the 
completeness of the record and to obtain opinions of the 
General Counsel.  It also provides that consideration may be 
given to evidence constructively of record as to Board 
decisions after July 21, 1992; however, that does not apply 
to this motion.  38 C.F.R. § 20.1405.  Therefore, the Board 
concludes that to the extent, if any, that the Court's order 
could be interpreted as requiring or permitting the moving 
party to submit or the Board to consider evidence not of 
record at the time of the prior Board decision challenged for 
CUE, that interpretation would be clearly erroneous and an 
exception to the law of the case doctrine.  See Chisem v. 
Brown, 8 Vet. App. 364, 375 (1995).

Accordingly, the Board finds that the motion challenging the 
Board's decision of March 1989 is denied. 

ORDER

The motion for revision of the March 1989 Board decision 
based on CUE is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



